DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

 Response to Arguments
Applicant’s arguments in view of the claim objections, see page 5 of the Remarks, filed August 26, 2021, with respect to the claim objections of claims 1 and 4 have been fully considered and are persuasive.  The claim objections of claims 1 and 4 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 5-8 of the Remarks, filed August 26, 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim being amended to include the predetermined interval that is taught by Koji and Handa (US 20160305611 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a control unit” in claims 1-3 and 7
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-4, 6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2016008686 A) in view of Wake (US 20130244124 A1) in further view of Handa (US 20160305611 A1).
Regarding Claim 1:
Koji discloses fuel gas filling system and fuel gas filling method that has:
A hydrogen filling system (Paragraph [0011]) comprising:
a filling nozzle (32, Figure 1) configured to be fluidly connectable to an in-vehicle tank for filling the in-vehicle tank with hydrogen via the filling nozzle (Paragraph [0014]); 
a communication system (33, Figure 1), at least a portion of which is disposed on (Paragraph [0015] and Figure 1, the communication system (33) is on the filling nozzle) the filling nozzle (32, Figure 1), and is configured to receive operational data related to pressure or temperature of the in-vehicle tank (Paragraph [0016]); and 
a control unit (300, Figure 1, the control device is the control unit) for controlling hydrogen filling (Paragraph [0041]), the control unit (300, Figure 1) being spaced from (Figure 1, the filling nozzle (32) and control unit (300) are spaced apart) the filling nozzle (32, Figure 1) and in operative communication with the communication system to receive the operational data therefrom (Paragraphs [0035] and [0041]); and 
wherein said control unit (300, Figure 1) is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at communication filling (Paragraph [0070]) and the controller (300, Figure 1) executes non-
	Koji does not disclose:
Wherein said control unit is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval.
	Wake teaches a fuel cell vehicle that has:
Wherein said control unit (51, Figure 1) is configured to judge whether or not there is an abnormality based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality based on the received operational data (Paragraph [0044] and Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to include wherein said control unit is configured to judge whether or not there is an abnormality based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality based on the received operational data as taught by Wake with the motivation to switch to non-communication filling when the vehicle cannot send messages to the non-vehicle side. 
While Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling, it still would be obvious to a person having 
	Koji and Wake do not teach:
Wherein said control unit is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at communication filling and a function of stopping the communication filling and converting to non-communication filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval.
	Handa teaches a fuel filling system and method that has:
Wherein said control unit (95, Figure 1) is configured to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined interval (Paragraphs [0047], [0071], and [0093], the controller can determine from the information sent at a predetermined interval if there is an abnormality if the error rate is outside of a range and then will change the filling map based on volume).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji and Wake to include wherein said control unit is to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for third filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined 
While Koji discloses a predetermined interval that the received operation data containing pressure and temperature (Paragraphs [0015-0016]). Handa teaches a switch filling maps over a predetermined interval after receiving information over a predetermined interval. Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling. Thus, it would be obvious for a person having ordinary skill in the art would still find it obvious that the control unit of Koji can switch from communication filling to non-communication filling based on received operation data received over a predetermined interval. 
Further regarding Claim 1, the phrase “configured to judge…predetermined interval” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 3:
The above-discussed combination of Koji, Wake, and Handa accounts for this subject matter where Koji discloses wherein said control unit (300, Figure 1) has functions of judging whether or not, before starting the communication filling (Paragraph [0055]), communication for transmitting data on the pressure and the temperature in the in-vehicle tank to a filling device (30 and 300, Figure 1) is established (Paragraphs [0055] and [0063]), and selecting the communication filling when the communication is established (Paragraphs [0044] and [0064]) and selecting the non- communication filling when the communication is not established (Paragraph [0047]).

Regarding Claim 4:
Koji discloses a fuel gas filling system and method that has:
Receiving operational data related to pressure or temperature of an in- vehicle tank (Paragraph [0016]) at a communication system (33, Figure 1), at least a portion of the communication system being disposed on a filling nozzle connectable to the in-vehicle tank (Paragraph [0015]); 
controlling hydrogen filling (Paragraph [0041]) through the filling nozzle (32, Figure 1) via a control unit (300, Figure 1) spaced from the filling nozzle (Figure 1, the control unit (300) is spaced from the filling nozzle (32)) and in operative communication with the communication system to receive operational data therefrom (Paragraphs [0035] and [0041]); 
judging whether or not there is an abnormality in pressure or temperature data of the received operational data at communication filling (Paragraph [0070]).
	Koji does not disclose:
Judging whether or not there is an abnormality in pressure or temperature data of the received operational data at communication filling based on the received operational data over a predetermined interval; and 
stopping communication filling and converting to non-communication filling when there is an abnormality in the pressure or the temperature data.
	Wake teaches a fuel cell vehicle that has:
Stopping communication filling and converting to non-communication filling when there is an abnormality in the data (Paragraphs [0044] and [0081-0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to include stopping communication filling and converting to non-communication filling when there is an abnormality in the data as 
While Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling, it still would be obvious to a person having ordinary skill in the art that the control unit (300, Figure 1) of Koji can be configured to judge an abnormality in the pressure or temperature and switch filling from communicative to non-communicative.  
Koji and Wake do not teach:
Judging whether or not there is an abnormality in pressure or temperature data of the received operational data at communication filling based on the received operational data over a predetermined interval.
Handa teaches a fuel filling system and method that has:
Judging whether or not there is an abnormality in pressure or temperature data of the received operational data at filling based on the received operational data over a predetermined interval (Paragraphs [0047], [0071], and [0093], the controller can determine from the information sent at a predetermined interval if there is an abnormality if the error rate is outside of a range and then will change the filling map based on volume).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji and Wake to include wherein said control unit is to judge whether or not there is an abnormality in pressure or temperature based on the received operational data at first filling and a function of stopping the communication filling and converting to another filling map for third filling when there is an abnormality in the pressure or the temperature based on the received operational data over a predetermined 
While Koji discloses a predetermined interval that the received operation data containing pressure and temperature (Paragraphs [0015-0016]). Handa teaches a switch filling maps over a predetermined interval after receiving information over a predetermined interval. Wake teaches a control unit (51, Figure 1) of a vehicle that can switch from communicative filling to non-communicative filling. Thus, it would be obvious for a person having ordinary skill in the art would still find it obvious that the control unit of Koji can switch from communication filling to non-communication filling based on received operation data received over a predetermined interval. 

Regarding Claim 6:
Koji discloses:
Further comprising a process for judging whether or not, before starting the communication filling (Paragraph [0055]), communication for transmitting data on the pressure and the temperature in the in- vehicle tank to a filling device is established (Paragraphs [0055] and [0063]), and a process for selecting the communication filling when the communication is established (Paragraphs [0055] and [0044]) and selecting the non-communication filling when the communication is not established (Paragraphs [0055] and [0047]).

Regarding Claim 9:
Koji discloses:
Wherein the communication system (33, Figure 1) includes a receiver (33, Figure 1, the station-side communication device is the communication system and receiver) located on the 
Koji, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    923
    1338
    media_image1.png
    Greyscale

Regarding Claim 11:
Koji discloses:
A hydrogen filling device (30, Figure 1, the dispenser is the hydrogen filling device) connected to the filling nozzle (32, Figure 1), the control unit being spaced from the hydrogen filling device (Paragraphs [0038-0039] and Figure 1, the control unit (300) is spaced away from the hydrogen filling device (30)).

Regarding Claim 12:
Koji discloses: 
Wherein the control unit (300, Figure 1) is capable of communicating with a plurality of communication systems (Paragraphs [0032] and [0038]).

Claims 2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of Wake in further view of Handa, Kittilsen (US 20120267002 A1), and Mathison (US 20170074707 A1).
Regarding Claim 2:
Koji discloses:
A control unit (300, Figure 1) that can determine abnormalities (Paragraphs [0070] and [0079]).
Koji, Wake, and Handa do not teach:
Wherein said control unit has a function of comparing the pressure or temperature data with precedent pressure or temperature data and judging as normal when increased amount of the pressure data or the temperature data is within a predetermined value, and as abnormal when the increased amount of the pressure data or the temperature data is larger than the predetermined value or zero or negative.
Kittilsen teaches a method for operation and control of gas filling that has:
Wherein said control unit (15, Figure 1) has a function of comparing the pressure or temperature data with precedent pressure or temperature data (Paragraphs [0018-0023] and [0111-0116], the estimate and transmitted information are calculated and compared continuously to determine if there is a deviation based on prior calculations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji, Wake, and Handa to include 
Koji, Wake, Handa, and Kittilsen do not teach:
Wherein said control unit has a function of comparing the pressure or temperature data with precedent pressure or temperature data and judging as normal when increased amount of the pressure data or the temperature data is within a predetermined value, and as abnormal when the increased amount of the pressure data or the temperature data is larger than the predetermined value or zero or negative.
Mathison teaches hydrogen refueling with integrity checks that has:
Wherein said control unit (140, Figure 1) has a function of comparing the volume data (Paragraphs [0020] and [0037]) and judging as normal when increased amount of the volume data is within a predetermined value (Paragraphs [0039-0040]), and as abnormal when the increased amount of the volume data is larger than the predetermined value (Paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji, Wake, Handa, and Kittilsen to include a control unit has a function of comparing the volume data and judging as normal when the volume data is within a predetermined value and abnormal when the increased amount of volume data is larger than the predetermined value as taught by Mathison with the motivation to verify that the data from the vehicle is correct and to switch to a conservative mode for fueling when the data is incorrect. 
It also would have been obvious to a person having ordinary skill in the art that the control unit of Kittilsen which measures pressure and temperature data can compare the data 

Regarding Claim 5:
Koji discloses:
A control unit (300, Figure 1) that can determine and judges abnormalities (Paragraphs [0070] and [0079]).
Koji, Handa, and Wake do not teach:
Wherein in said judging process the pressure or temperature data is compared with precedent pressure or temperature data and it is judged as normal when increased amount of the pressure data or the temperature data is within a predetermined value, and as abnormal when the increased amount of the pressure data or the temperature data is larger than the predetermined value or zero or negative.
Kittilsen teaches a method for operation and control of gas filling that has:
Wherein in said judging process the pressure or temperature data is compared with precedent pressure or temperature data (Paragraphs [0018-0023] and [0111-0116], the estimate and transmitted information are calculated and compared continuously to determine if there is a deviation based on prior calculations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji, Handa, and Wake to include wherein in said judging process the pressure or temperature data is compared with precedent pressure or data temperature as taught by Kittilsen with the motivation to switch to non-communication filling if there is a deviation found. 
Koji, Wake, Handa, and Kittilsen do not teach:

Mathison teaches hydrogen refueling with integrity checks that has:
Wherein in said judging process the estimated volume data is compared with communicated volume data (Paragraphs [0037] and [0048]) and it is judged as normal when increased amount of the volume data is within a predetermined value (Paragraphs [0039-0040]), and as abnormal when the increased amount of the volume data is larger than the predetermined value (Paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji, Wake, Handa, and Kittilsen to include a judging process the estimated volume data is compared with communicated volume data and it is judged as normal when increased amount of the volume data is within a predetermined value and as abnormal when the increased amount of the volume data is larger than the predetermined value as taught by Mathison with the motivation to verify that the data from the vehicle is correct and to switch to a conservative mode for fueling when the data is incorrect. 
It also would have been obvious to a person having ordinary skill in the art that the control unit of Kittilsen which measures pressure and temperature data can compare the data with the precedent data similar to the control unit of Mathison where the control unit of Koji can be configured to handle.

Regarding Claim 7:
Koji discloses:
Wherein said control unit (300, Figure 1) has functions of judging whether or not, before starting the communication filling (Paragraph [0055]), communication for transmitting data on the pressure and the temperature in the in-vehicle tank to a filling device (30 and 300, Figure 1) is established (Paragraphs [0055] and [0063]), and selecting the communication filling when the communication is established (Paragraphs [0044] and [0064]) and selecting the non- communication filling when the communication is not established (Paragraph [0047]).

Regarding Claim 8:
Koji discloses:
Further comprising a process for judging whether or not, before starting the communication filling (Paragraph [0055]), communication for transmitting data on the pressure and the temperature in the in- vehicle tank to a filling device is established (Paragraphs [0055] and [0063]), and a process for selecting the communication filling when the communication is established (Paragraphs [0055] and [0044]) and selecting the non-communication filling when the communication is not established (Paragraphs [0055] and [0047]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of Wake in further view of Komiya (US 20150362383 A1).
Regarding Claim 10:
Koji discloses:
A hydrogen filling device (30, Figure 1) connected to the filling nozzle (32, Figure 1) and a control unit (300, Figure 1).
Koji and Wake do not teach:
		The control unit being mounted on the hydrogen filling device.
	Komiya teaches a gas filling system that has:
The control unit (16, Figure 2) being mounted on the hydrogen filling device (Figure 2 and Paragraph [0045], the controller is mounted on the hydrogen filling device (11)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji and Wake to include the control unit being mounted on the hydrogen filling device as taught by Komiya with the motivation to have the controller within the hydrogen filling device to control the flow rate going to the vehicle without having it in another location within the gas station. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handa (US 2015/0184804 A1) teaches a control method for a fuel filling system that has a communicative filling, non-communicative filling, a vehicle, tank temperature, tank pressure, and a control unit. 
Loewenthal (US 2014/0216599 A1) teaches a hydrogen dispenser test apparatus that has a communicative and non-communicative filling. 
Emori (US 10396832 A) teaches a filling apparatus that has a filling nozzle, a communication system, and a control unit.
Mori (US 20190074528 A1) teaches a fuel cell vehicle that has a filling nozzle, a communication system, and a control unit.

Kato (US 20130008533 A1) teaches an apparatus using fuel gas that has a filling nozzle, a control unit, a communication system and the detection of an abnormality. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Timothy P. Kelly/Primary Examiner, Art Unit 3753